Citation Nr: 9915905	
Decision Date: 06/09/99    Archive Date: 06/21/99

DOCKET NO.  96-10 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for Human Immunodeficiency 
Virus (HIV)/Acquired Immune Deficiency Syndrome (AIDS) 
related complex.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1983 to November 
1984.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in October 1995, in which the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veteran's 
claim of entitlement to service connection for HIV/AIDS 
related complex.  The veteran subsequently perfected an 
appeal of that decision.

In December 1997, May 1998 and September 1998 Board 
decisions, this case was remanded to the RO for the 
scheduling of a hearing before a member of the Board at the 
RO.  Subsequent to the September 1998 remand, this action was 
finally completed.  Unfortunately, the veteran did not report 
for the scheduled hearing.  Accordingly, this case is 
properly before the Board for appellate consideration.

Additionally, the Board notes that there has been quite a bit 
of confusion regarding the veteran's accredited 
representative.  It appears that the representative, AMVETS, 
attempted to revoke their representation in March 1996.  
Although the RO appears to have accepted this revocation, 
AMVETS subsequently submitted a Form 646 and an Informal 
Hearing Presentation on behalf of the veteran and submitted 
an additional statement on behalf of the veteran as recently 
as September 1998.  Accordingly, as stated in the Board's May 
1998 remand, the Board finds that despite the attempted 
revocation, AMVETS is still the veteran's accredited 
representative.  

Having so determined the Board notes that the RO has 
persistently indicated that the veteran has no accredited 
representative.  Based on this erroneous indication in the 
record, after the Board's most recent remand for the 
scheduling of a hearing, the record was not forwarded to 
AMVETS for consideration and submission of a statement.  
However, the record reveals that in April 1997 prior to the 
Board's first remand for a hearing, AMVETS submitted 
arguments on the veteran's behalf.  In September 1998, 
subsequent to the Board's second remand for a hearing to be 
scheduled, AMVETS submitted a statement asserting that the 
record had been reviewed and that there was nothing further 
to be added.  As noted above, the Board's third remand 
resulted in the scheduling of a hearing which the veteran did 
not attend.  Because no evidence relevant to the veteran's 
claim has been added to the record since AMVETS September 
1998 statement, and since AMVETS has previously supplied 
arguments and then indicated they had nothing left to add, 
the Board finds that it is not necessary to further delay 
this case by forwarding it to AMVETS for an additional 
statement to the record.  Accordingly, the appeal will be 
decided based on the record before the Board.

Finally, the Board notes that in the April 1997 Informal 
Hearing Presentation by AMVETS, the representative raised a 
claim of entitlement to service connection for an acquired 
psychiatric disorder.  This issue has not been developed by 
the RO and is referred to the RO for appropriate disposition.


FINDINGS OF FACT

1.  There is no competent evidence of record relating the 
veteran's diagnosis of HIV/AIDS related complex to his period 
of active service.

2.  The veteran's claim is not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for HIV/AIDS 
related complex is not well-grounded.  38 U.S.C.A. § 5107 
(West 1991).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 Vet. App. 542, 
545 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd. 
78 F.3d 604 (Fed. Cir. 1996) (Table).  A well-grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[§ 5107(a)]"  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  "The quality and quantity of the evidence required 
to meet this statutory burden of necessity will depend upon 
the issue presented by the claim."  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" is generally required.  Id. 
at 93.  In order for a claim to be well-grounded, there must 
be competent evidence of a current disability as provided by 
a medical diagnosis; incurrence or aggravation of a disease 
or injury in service as provided by medical or in certain 
circumstances, lay evidence; and medical evidence of a nexus 
between the in-service injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1998), 
aff'd. 78 F.3d 604 (Fed. Cir. 1996) (Table).  For well-
groundedness purposes, evidence and statements of record are 
presumed credible.  Robinette v. Brown, 8 Vet. App. 69 
(1995).

In addition, combat veterans may use lay testimony as 
acceptable proof of "in-service incurrence or aggravation of 
an injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service."  38 U.S.C.A. § 1154(b) (West 
1991).  However, in the present case, the veteran did not 
have any wartime service, so this provision does not apply to 
him.

For the reasons discussed below, the Board finds that the 
appellant's claim of entitlement to service connection for 
HIV/AIDS related complex is not well grounded.  Where a claim 
is not well grounded it is incomplete and no duty to assist 
attaches.  38 U.S.C.A. § 5103(a) (West 1991); McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).  However, where a 
claimant puts the VA on notice of the existence of evidence 
which would make the claim well grounded, the VA is obliged 
under 38 U.S.C.A. § 5103(a) (West 1991), to advise the 
claimant of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  Unlike the 
situation in Robinette, the appellant has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, might make the claim well 
grounded.  

The Board notes that the veteran has testified that he is 
currently receiving Social Security Administration (SSA) 
disability benefits, and these records are not associated 
with the claims file.  Generally, where there has been a 
determination that the veteran is entitled to SSA benefits, 
the records concerning that decision are often needed by the 
VA for evaluation of pending claims, and must be obtained.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In 
situations where it is not indicated how particular records 
might be useful, however, there is no need to obtain the 
records.  See Holoway v. Brown, 4 Vet. App. 454 (1993).  The 
veteran testified at a hearing before the RO in August 1996 
that his SSA benefits were awarded solely in connection with 
his psychiatric disorder, identified as schizophrenia, and 
thus, they are not relevant to his current claim of 
entitlement to service connection for HIV/AIDS related 
complex.

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. § 3.303(a) (1998).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  
Additionally, certain chronic diseases will be presumed to 
have incurred during service if they become manifest to a 
degree of 10 percent or more within one year of the date of 
discharge.  See 38 C.F.R. §§ 3.07(a); 3.309(a) (1998).  These 
diseases include: primary anemia, arteriosclerosis, 
arthritis, progressive muscular atrophy, brain hemorrhage, 
brain thrombosis, bronchiectasis, calculi of the kidney, 
bladder or gallbladder, cardiovascular-renal disease, 
hypertension, coccidioidomycosis, diabetes mellitus, 
encephalitis lethargica residuals, endocarditis, 
endocrinopathies, epilepsies, Hansen's disease, Hodgkin's 
disease, leukemia, systemic lupus erythematosus, myasthenia 
gravis, myelitis, myocarditis, nephritis, other organic 
diseases of the nervous system, osteitis deformans (Paget's 
disease), osteomalacia, bulbar palsy, paralysis agitans, 
psychoses, hemorrhagic purpura idiopathic, Raynaud's disease, 
sarcoidosis, scleroderma, amyotrophic lateral sclerosis, 
multiple sclerosis, syringomyelia, thromboangiitis obliterans 
(Buerger's disease), active tuberculosis, malignant tumors, 
brain tumors, spinal cord tumors, peripheral nerve tumors, 
and peptic ulcers.  38 C.F.R. § 3.309(a) (1998).

In the present case, the veteran contends that he contracted 
HIV in service or within one year of discharge from service 
and that he is entitled to service connection for his 
HIV/AIDS related complex.  He has submitted multiple 
statements to the record, including sworn statements by 
family members, indicating that he was first revealed to have 
tested positive for HIV in May 1985 and told most of his 
family about it in September 1985.  He has also stated that 
this was the first time tests for HIV became available to the 
public, so earlier detection was not possible.  However, he 
had weakness and lymph problems beginning in December 1984 
and hospital records from Norfolk General Hospital show that 
he had a biopsy of a cervical lymph node performed in 
February 1985, with a diagnosis of diffuse lymphadenopathy 
and reactive follicular hyperplasia, and he asserts that 
these symptoms were indicative of his HIV positive status.  

Attempts to obtain the May 1985 test results from the clinic 
where the veteran was tested were unsuccessful because he 
provided the clinic with a false birthdate and he cannot now 
recall what birthdate he gave them.  However, psychiatric 
treatment records in 1988 confirm his HIV positive test 
results, and in any case, his statements regarding the first 
positive test results in May 1985 are presumed credible for 
well-groundedness purposes.

Service medical records, as might be expected given the 
apparent lack of public testing for HIV at the time, are 
negative for treatment or diagnosis of HIV or AIDS related 
complex.  At separation the veteran reported on his Report of 
Medical History that he had eye trouble, ear nose and throat 
trouble, hearing loss, sinusitis, shortness of breath, chest 
pain, indigestion, stomach or intestinal trouble, tumors or 
growths, hernia, air sickness, depression, and nervous 
trouble.  The examiner noted that he wears contacts/glasses 
for near sightedness, had sinus problems, shortness of breath 
from smoking, sharp pains in his armpits, problems with 
indigestion and epigastric discomfort, air sickness, acute 
anxiety, a cyst removed from behind his left ear and 
bilateral hernia repair.  His separation medical examination 
report notes that all systems and functions were normal, 
except for some identifying marks, scars and tattoos on the 
skin.  His serology was reported as non-reactive.  

As noted above, the veteran had a biopsy in February 1985, 
and was not treated again until December 1987 when he began a 
series of psychiatric hospitalizations in various facilities 
in Ohio and Virginia.  These records only discuss his 
HIV/AIDS related complex with regard to its impact on his 
psychiatric condition.  Also of record are recent treatment 
notes from several private physicians indicating treatment 
from 1995 through 1996, and some lab results from 1991 
indicating his HIV positive status.  None of these more 
recent records discuss his onset of HIV other than to report 
his first positive test result as occurring in 1985.  

Considering the evidence and the law, the Board initially 
points out that HIV/AIDS related complex is not one of the 
presumptive disabilities listed in the regulations for which 
service connection can be granted if they become 10 percent 
disabling within one year of discharge.  38 C.F.R. §§ 3.307, 
3.309 (1998).  Although the veteran has contended that he was 
told by a VA employee that service connection was available 
on this basis, and while the Board recognizes that the 
veteran believes it to be so, unfortunately, this is not 
true, and no such presumptive service connection is available 
for HIV/AIDS related complex under the presumptive 
regulations in existence.  If such information was relayed to 
the veteran, it was in error, and while the Board regrets the 
error, it does not alter the fact that benefits are not 
available on a presumptive basis in this case.  Accordingly, 
if the veteran had HIV in May 1985, within one year of 
discharge, there is no legal basis for awarding service 
connection based on this fact alone.

Moving on to discuss entitlement to service connection on a 
direct, and not presumptive, basis the medical evidence of 
record fails to establish that the veteran had HIV/AIDS 
related complex in service.  Presuming his asserted May 1985 
date of confirmation of his HIV status to be credible, as 
required for well-groundedness purposes, the record still 
does not include any medical evidence relating the onset of 
his HIV detection to service or events therein.  The veteran 
and his accredited representative have asserted that his 
armpit pain noted at discharge, his December 1984 diffuse 
lymphadenopathy and his February 1985 treatment for diffuse 
lymphadenopathy are early indicators of the presence of HIV; 
however, there is no medical opinion or physician's statement 
to support these assertions, and mere lay statements are not 
sufficient to establish a credible medical nexus between his 
lymph complaints or May 1985 test results and his period of 
active service.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  Ruiz v. Gober, 10 Vet. 
App. 352, 356 (1997); Espiritu v. Derwinski, 2 Vet. App. 492,  
495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Again, the Board recognizes the difficult position the 
veteran is in since HIV testing was apparently not available 
prior to May 1985; however, regardless of any sympathy with 
the veteran's plight, we are not at liberty to ignore the 
dictates of the law.  Accordingly, in the absence of the 
required medical nexus relating his HIV positive status to 
his period of active service, the Board finds that the 
veteran has not presented a well-grounded claim, and his 
claim of entitlement to service connection for HIV/AIDS 
related complex is denied.

The Board also notes that in the April 1997 Informal Hearing 
Presentation the veteran's accredited representative 
requested that the veteran's claim be remanded for an 
examination to determine the date of onset of his HIV.  
Because his claim is not well grounded, and no duty to assist 
attaches to a not well-grounded claim, the Board finds that a 
remand for the purpose of affording the veteran an 
examination is not in order in the present case.


ORDER

Entitlement to service connection for HIV/AIDS related 
complex is denied.



		
	L. JENNIFER LANE
	Acting Member, Board of Veterans' Appeals


 

